Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: shading unit to perform shading in claims 1 and 7.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: a shading assembly “350” having a reference color member “351” in FIG. 5 [0069] in the Applicants PG Publication (US 2022/0360677 A1) performed by the positioning function [0069].


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are  rejected under 35 U.S.C. 103 as being unpatentable over Izawa (US 2020/0195798 A1) “Izawa” in view of Sugizaki et al. (US 2013/0003138 A1) “Sugizaki”.



1. Izawa teaches:  An image reading apparatus ("An image reading device includes: an image reading part" [ABSTRACT]) comprising: a reader that reads an image formed on a print medium (" The image reading part 45 optically reads an image formed on the continuous paper P and generates a read image." [0038]) , and is arranged at a reading position of a conveyance path for conveyance of the print medium that is continuous and has a long length (As shown in FIG. 1 between rollers "40b” and “40a”) ; and a retractor that retracts the print medium from the reading position of the reader (FIG. 4 is an explanatory diagram showing the retracted positions of the conveying rollers 40a and 40b."" [0041]) , wherein the retractor arranges the print medium at the reading position of the reader at a time of reading by the reader ("The home positions mean positions to make the continuous paper P extending between the conveying rollers 40a and 40b face the image reading part 45 at a predetermined distance, and allow the image reading part 45 to read an image." [0041])  and retracts the print medium from the reading position of the reader at an end of reading by the reader, to secure a predetermined space between the reader and the print medium ("On the other hand, the retracted positions mean positions where the conveying rollers 40a and 40b are retracted below the home positions, and can form a large space between the image reading part 45 and the continuous paper P." [0041]) .

Izawa does not explicitly show: a shading unit including a reference color member to perform shading correction of correcting a read value of an image sensor arranged in the reader, a mover that moves the shading unit between the reading position of the reader and a retreated position.  However, Izawa cites “shading correction” [0023] and teaches an image sensor in the reader “the image reading part 45 includes, for example, a light source that irradiates the continuous paper P with light, a line image sensor that receives the reflected light and reads the continuous paper P along the paper width direction CD,” [0039]. 

Sugizaki teaches:  a shading unit including a reference color member to perform shading correction ("shading section 70 includes a shading plate 71 as a white reference plate for shading" [0036]) of correcting a read value of an image sensor arranged in the reader, a mover that moves the shading unit between the reading position of the reader and a retreated position.  ("A shading device includes: a shading member to pass a conveying path for conveying a recoding medium to plural image reading sections and reach the plural image reading sections; and a moving member to move the shading member between the plural image reading sections and a retracted position on the outside of the conveying path." [ABSTRACT].)
The shading correction of Izawa can be modified by Sugizaki to include a shading member to move a shading unit between a reading position and a retreated position from the line image sensor in Izawa.
The motivation for the combination is provided by Sugizaki to have a movable shading member to allow for a reduction in size or cost of a scanner [0004].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


2. The image reading apparatus according to claim 1, wherein by the conveyance path continuously conveying the print medium having a long length and retracted by the retractor, image formation (via the "image forming device 3” [0020] of Izawa) on the print medium is able to be continuously performed in an image forming apparatus connected to the image reading apparatus, during retraction by the retractor (“The conveyance distance of the continuous paper P in the image reading device 4 does not change between when the conveying rollers 40a and 40b are in the home positions and when the conveying rollers 40a and 40b are in the retracted positions." [0041] of Izawa.  Because the conveying distance of the continuous paper does not change, image formation on the print medium can continue.  Furthermore, the image forming device “3” in FIG. 1 of Izawa is shown to be upstream of the image reading device “4” ) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The image reading apparatus according to claim 1, wherein image formation (via the "image forming device 3” [0020] of Izawa) on the print medium in an image forming apparatus connected to the image reading apparatus is stopped until the print medium is returned to the reading position of the reader by the retractor, after reading of the print medium is stopped and the print medium is retracted from the reading position of the reader by the retractor (“The conveyance distance of the continuous paper P in the image reading device 4 does not change between when the conveying rollers 40a and 40b are in the home positions and when the conveying rollers 40a and 40b are in the retracted positions." [0041] of Izawa.  Since the conveying distance of the continuous paper does not change, it is not required to advance or back up the print medium when the image forming apparatus is stopped when retracting the print medium from the home position and returning to the home position as shown in FIG. 4 of Izawa [0041] .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The image reading apparatus according to claim 1, wherein it is possible to select: first processing of continuously performing image formation on the print medium in an image forming apparatus connected to the image reading apparatus during retraction by the retractor, by the conveyance path continuously conveying the print medium having a long length and retracted by the retractor (“The conveyance distance of the continuous paper P in the image reading device 4 does not change between when the conveying rollers 40a and 40b are in the home positions and when the conveying rollers 40a and 40b are in the retracted positions." [0041] of Izawa.  Because the conveying distance of the continuous paper does not change, image formation on the print medium can continue with the image forming device “3” being upstream of the image reading device as shown in FIG. 1 of Izawa.) .
and second processing of stopping image formation on the print medium in an image forming apparatus connected to the image reading apparatus until the print medium is returned to the reading position of the reader by the retractor, after reading of the print medium is stopped and the print medium is retracted from the reading position of the reader by the retractor (“The conveyance distance of the continuous paper P in the image reading device 4 does not change between when the conveying rollers 40a and 40b are in the home positions and when the conveying rollers 40a and 40b are in the retracted positions." [0041] of Izawa.  Since the conveying distance of the continuous paper does not change, image formation can be stopped, an abnormality can be addressed when the print medium is in the retracted position (e.g. a paper jam, maintenance on an image reader, or the like), and after the abnormality is addressed, the print medium can be returned to a reading position (i.e. not retracted). 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The image reading apparatus according to claim 1, wherein a conveyance length of the print medium conveyed by the conveyance path is made substantially equal between when the print medium is retracted by the retractor and when the print medium is not retracted ("The conveyance distance of the continuous paper P in the image reading device 4 does not change between when the conveying rollers 40a and 40b are in the home positions and when the conveying rollers 40a and 40b are in the retracted positions." [0041] of Izawa.) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The image reading apparatus according to claim 1, wherein the retractor is able to retract the print medium from the reading position (Izawa teaches retracting print medium from the home position “the retracted positions mean positions where the conveying rollers 40a and 40b are retracted below the home positions” [0041] as show in FIG. 4.)
Izawa teaches where the print medium is retracted based on a predetermined operation instruction. “operation through the operation display unit 16” shown in FIG. 1 using an instruction from a “control unit 17” [0022].
Izawa does not explicitly teach where the print medium is retracted by manual operation.
However it would be obvious to try to retract the print medium manually since there are a finite number of options to retract the print medium, 1) using automation or 2) manually.
One having ordinary skill in the art could have pursued each option with a reasonable expectation of success, since when the operational display is working properly, the print medium can be retracted automatically; and if the operation display is not working properly ( in the case of a power outage, paper jam, or the like) the print medium can be retracted manually.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
   
7. The image forming apparatus of claim 7 has been analyzed in view of the image former (“an image forming device 3” [0020] of Izawa) forming an image arranged at a first spot shown in FIG. 1 upstream of (“an image reading device 4,” [0020] of Izawa) and further in view of claim 1.  Claim 7 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Relevant Prior Art

Heishi et al. (US 2022/0094815 A1)
Abstract
An image reading device and an image forming apparatus. The image reading device includes an image reader to read an image of a document, and a color reference component arranged to face the image reader. In the image reading device, the image reader reads the color reference component at a prescribed timing to obtain color reference image data, and correction data generating processes are executed based on the obtained color reference image data to generate correction data used to correct data of the image read by the image reader. In the image reading device, wherein the color reference component is moved relative to the image reader in a direction orthogonal to a direction toward and away from the image reader. The image forming apparatus includes the image reading device, and an image is formed on a recording material based on data of the image read by the image reading device.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675